The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of Group I, claims 1-2, 4, 13, 22, 24, 26, 33, 39, 41, 44, to SEQ ID NO: 1, in the reply filed on June 3, 2022 is acknowledged.
Claims 3, 5-12, 14-21, 23, 27-32, 34-38, 40, 42-43, 45-72, 74, 76-78, 80-90, 92, 94-101, 103-105, 107-110 are canceled.  Claims 25, 73, 75, 79, 91, 93, 102, 106, 111-116 have been withdrawn from further consideration by the examiner because they are drawn to non-elected inventions.
Claims 1-2, 4, 13, 22, 24, 26, 33, 39, 41, 44, to SEQ ID NO: 1, are under consideration.

Priority:  This application claims benefit of provisional application 62/776393, filed December 6, 2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4, 13, 22, 24, 26, 33, 39, 41, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors.  Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.  
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
Claim 1 is drawn to a method of preventing or treating hemophilia in a subject in need thereof comprising administering to the subject an effective dose of a lentiviral vector comprising a nucleotide sequence encoding a polypeptide with factor IX (FIX) activity, wherein the lentiviral vector is packaged in CD47 overexpressing HEK293T cells that comprise a higher level of surface CD47 protein expression than a control lentiviral vector produced in unmodified HEK293T cells (ATCC® CRL-11268™), and wherein the effective dose is reduced relative to a control dose of the control lentiviral vector necessary to induce the same FIX activity as the lentiviral vector.
The recited genus of nucleic acid molecules and/or polypeptides are defined through their activity only and do not require any particular structure.  
Claims 2, 4, 13, 22, 24, 26, 33, 39, 41, 44 are dependent on claim 1 and recite concentrations, dosage amounts, some structural features for the nucleic acid molecules and/or polypeptide, and/or additional limitations.  Claim 24 recites the nucleotide sequence has at least about 70% sequence to the nucleotide sequence set forth in SEQ ID NO: 1; claim 26 recites the nucleotide sequence has at least about 85% sequence identity to the nucleotide sequence set forth in SEQ ID NO: 1; and claim 44 recites among other limitations the polypeptide with FIX activity comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12.  There is no guidance regarding which 30%, 15%, 10%, and/or any of the percentages recited may vary from the recited SEQ ID NOS. or which insertions, deletions, and/or substitutions with which nucleic acid/amino acid residue is introduced at which location of the recited SEQ ID NOS.  
The specification discloses representative species of the respective genus of polypeptides with FIX activity are encoded by nucleic acid molecules comprising SEQ ID NO: 1 in a specific lentiviral vector and CD47 over expressing HEK293T cell system (see examples 1-5).  Other than the representative species of specific nucleic acid molecules encoding for FIX in CD47 over expressing HEK293T cell, the specification fails to disclose any other nucleic acid molecules in a lentiviral vector in CD47 over expressing HEK293T cells, when administered to any subject in need thereof, allow for expression of any polypeptide having FIX activity and able to prevent or treat hemophilia.  The skilled artisan cannot necessarily envision the detailed structures of ALL polypeptides with FIX activity and nucleic acid molecules encoding for said polypeptides, and variants thereof, that that successfully prevent or treat hemophilia in any subject, because the specification provides no guidance as to which structural features are essential and critical to have activity to treat or prevent any hemophilia, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the methods of making the claimed invention.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating or making it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

Claims 1-2, 4, 13, 22, 24, 26, 33, 39, 41, 44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating hemophilia in a subject in need thereof, comprising administering to the subject an effective dose of a specific lentiviral vector comprising instant SEQ ID NO: 1 (i.e. a defined nucleotide sequence encoding a FIX polypeptide), wherein said lentiviral vector is packaged in CD47 overexpressing HEK293T cells, does not reasonably provide enablement for a method of preventing or treating hemophilia in a subject in need thereof, comprising administering to the subject an effective dose of a lentiviral vector comprising any nucleic acid molecules encoding any polypeptide with FIX activity, wherein said lentiviral vector is packaged in CD47 overexpressing HEK293T cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 1 is drawn to a method of preventing or treating hemophilia in a subject in need thereof comprising administering to the subject an effective dose of a lentiviral vector comprising a nucleotide sequence encoding a polypeptide with factor IX (FIX) activity, wherein the lentiviral vector is packaged in CD47 overexpressing HEK293T cells that comprise a higher level of surface CD47 protein expression than a control lentiviral vector produced in unmodified HEK293T cells (ATCC® CRL-11268™), and wherein the effective dose is reduced relative to a control dose of the control lentiviral vector necessary to induce the same FIX activity as the lentiviral vector.
The recited genus of nucleic acid molecules and/or polypeptides are defined through their activity only and do not require any particular structure.  
Claims 2, 4, 13, 22, 24, 26, 33, 39, 41, 44 are dependent on claim 1 and recite concentrations, dosage amounts, some structural features for the nucleic acid molecules and/or polypeptide, and/or additional limitations.  Claim 24 recites the nucleotide sequence has at least about 70% sequence to the nucleotide sequence set forth in SEQ ID NO: 1; claim 26 recites the nucleotide sequence has at least about 85% sequence identity to the nucleotide sequence set forth in SEQ ID NO: 1; and claim 44 recites among other limitations the polypeptide with FIX activity comprises an amino acid sequence having at least 90% sequence identity to the amino acid sequence set forth in SEQ ID NO: 12.  There is no guidance regarding which 30%, 15%, 10%, and/or any of the percentages recited may vary from the recited SEQ ID NOS. or which insertions, deletions, and/or substitutions with which nucleic acid/amino acid residue is introduced at which location of the recited SEQ ID NOS.  
As such, the broadest reasonable interpretation of the claimed method is that it allows prevention and/or treatment of any hemophilia and conditions thereof, in any subject.  Thus, the claims encompass any number of conditions associated with hemophilia, which the skilled artisan would not know how to prevent or treat given the variety of potential causes in the sophisticated and dynamic in vivo environment with particular respect to the complex nature of hemophilia.  The instant specification does not adequately describe a method of administering nucleic acid molecules encoding any polypeptide defined through its activity only that when administered allow for preventing or treating hemophilia in any subject in need thereof, wherein said method has been shown or can be reasonably be predicted to produce a beneficial result.  Further, there could be a myriad of polypeptides that may or may not prevent or treat any hemophilia and conditions thereof.  Therefore, for the instant invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which nucleic acid molecules encode which polypeptides have which degree of FIX activity, and at which effective dose(s), have biological activity and therapeutic activity for preventing and/or treating all hemophilia in all subjects.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states:  "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "  (Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include:  (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
In this instance, the quantity of experimentation would be large because there are various conditions and/or symptoms associated with hemophilia and a myriad of polypeptides with FIX activity that may or may not have suitable therapeutic effects.  The recited biomolecules are essentially defined through their activity only and do not require any particular structure.  While some of the dependent claims recite structural features for the nucleic acid molecules and/or polypeptides, for the reasons noted above, there is no guidance regarding which nucleic acid and/or amino acid residues should be present at which positions of a nucleotide or polypeptide that is unlimited in structure.  The specification provides no guidance as to which structural features are essential and critical to have activity to prevent or treat any hemophilia and conditions thereof.  No working examples are present of other nucleic acid molecules encoding a FIX polypeptide, besides SEQ ID NO: 1 in a specific lentiviral vector and CD47 over expressing HEK293T cell system (see examples 1-5).  The nature of the invention is such that many different polypeptides that are substantially similar may or may not have biological activity.  The state of the art is that even proteins that are highly similar to the wild-type protein are at times not fully active.  It is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.”  Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains.  James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990) .”
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.” See MPEP § 2164.03.
Therefore, determining whether the administered nucleic acid molecules encode polypeptides and whether the expressed polypeptides have therapeutic value in a subject in need thereof for preventing or treating any hemophilia is very unpredictable in nature.  The relative level of skill in this art is very high.  The predictability as to what substantially similar protein and/or protein combinations will have which activity and/or therapeutic activity for prevention and/or treatment of hemophilia is zero.  
The instant specification fails to show actual reduction to practice of treating or preventing any hemophilia and symptoms thereof, by administering any nucleic acid molecules encoding any polypeptide with FIX activity, wherein said lentiviral vector is packaged in CD47 overexpressing HEK293T cells, that may or may not have suitable therapeutic effects to treat or prevent any hemophilia, to any subject in need thereof, and fails to provide adequate guidance on how to overcome the art-recognized difficult nature of this goal.  Thus, one skilled in the art could not make and use the claimed invention for treating or preventing hemophilia as claimed.
When the factors are considered in their entirety, the Wands analysis dictates a finding of undue experimentation and thus, the claims are not enabled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 13, 22, 24, 26, 33, 39, 41, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Cantore et al. (2017 Blood 130 (Suppl_1):  605, abstract 801; IDS 11.11.21) in view of Sosale et al. (2016 Molecular Therapy – Methods & Clinical Development 3: 106080; IDS 12.14.20).  Cantore et al. disclose liver-directed gene therapy for hemophilia B with immune stealth lentiviral vectors.  Cantore et al. disclose administering a lentiviral vector expressing a FIX polypeptide, where the lentiviral vector has increased levels of CD47, a phagocytosis inhibitor, on the vector surface, which show substantially decreased uptake by human macrophages, to dog and primate models.  Cantore et al. disclose support for the efficacy and safety of these immune-stealth LV in primates.  Cantore et al. do not explicitly teach the lentiviral vector is packaged in CD47 overexpressing HEK293T cells.
Sosale et al. disclose lentivectors are used gene delivery in vitro, but in vivo uptake of these foreign vectors by macrophages is a limitation (p. 1).  Sosale et al. disclose “marker of self” CD47 on lentiviral vectors decreases macrophage-mediated clearance and increases delivery (p. 1).  It is disclosed that lentiviral vectors are often packaged within human-derived HEK293T cells (p. 2).  Sosale et al. disclose the lentivectors are produced from packaging HEK293T cells that overexpress CD47 (at least p. 2, 10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating hemophilia in a subject in need thereof, comprising administering to the subject an effective dose of a lentiviral vector comprising a nucleotide sequence encoding a polypeptide with FIX activity, wherein the lentiviral vector is packaged in CD47 overexpressing HEK293T cells that comprise a higher level of surface CD47 protein expression than a control lentiviral vector produced in unmodified HEK293T cells (ATCC® CRL-11268™) (instant claim 1).  The motivation to do so is given by the prior art, which disclose lentiviral vectors used in gene therapy, having increased levels of CD47, are produced from packaging HEK293T cells that overexpress CD47 (Sosale et al.).  It would have been obvious to package the lentiviral vectors of Cantore et al. in the HEK293T cells overexpressing CD47 disclosed in Sosale et al. because it is known that lentiviral vectors are often packaged within HEK293T cells.  One of ordinary skill would have a reasonable expectation of success because methods of making lentiviral vectors for gene therapy were known.
Regarding the limitation that “the effective dose is reduced relative to a control dose of the control lentiviral vector necessary to induce the same FIX activity as the lentiviral vector,” it is disclosed in Cantore et al. and Sosale et al. that the lentiviral vector comprising CD47 has decreased uptake by macrophages and increased delivery; therefore, it would be obvious that the effective dose of the lentiviral vector comprising CD47 is reduced relative to a control lentiviral vector.
Regarding instant claim 2, Sosale et al. disclose the CD47 is human CD47 and that the lentiviral vector reasonably comprises at least 1.5 fold more CD47 protein on the surface of the lentiviral vector (p. 2).
Regarding instant claim 4, Cantore et al. disclose the lentiviral vector having increased levels of CD47 on the vector surface show substantially decreased uptake by macrophages and Sosale et al. disclose CD47 on lentiviral vectors decreases macrophage-mediated clearance and increases delivery (p. 1).  Therefore, it would be obvious that the subject exhibits a decreased macrophage transduction of the lentiviral vector relative to the control lentiviral vector.
Regarding instant claim 13, Cantore et al. disclose human-specific FIX activity reached up to 300% of normal and was nearly 3-fold higher in CD47high-LV treated animal models.  Therefore, one of ordinary skill would have reasonable expectation that the plasma FIX activity at 24 hours to 48 hours post administration of the lentiviral vector is increased relative to a subject administered the control dose of the control lentiviral vector.
Regarding instant claim 22, Cantore et al. also disclose that the lentiviral vector does not comprise an MHC-I.
Regarding instant claims 24, 26, it is disclosed in the instant specification that instant SEQ ID NO: 1 encodes a human FIX variant having a R338L (“Padua”) substitution (paragraph 0303).  As noted above, Cantore et al. disclose the lentiviral vector comprising CD47 encodes a FIX; therefore, Cantore et al. can be deemed to disclose a nucleotide sequence having at least about 70% or more sequence identity to instant SEQ ID NO: 1.
Regarding instant claim 33, Cantore et al. disclose administering a dose of 7.5e9 TU/kg.
Regarding instant claim 39, Cantore et al. disclose administration via peripheral vein.
Regarding instant claim 41, Cantore et al. disclose support for the efficacy and safety of the immune-stealth LV in treating hemophilia in animal models; therefore, it would be obvious that the subjects in need thereof can be selected from subjects of various ages, including adult, adolescent or pediatric subjects.
Regarding instant claim 44, it is disclosed that instant SEQ ID NO: 12 is the human FIX variant having a R338L substitution (see instant specification).  As noted above, Cantore et al. disclose human-specific FIX activity reached up to 300% of normal and was nearly 3-fold higher in CD47high-LV treated animal models.  Therefore, Cantore et al. can be deemed to disclose a FIX polypeptide having at least 90% sequence identity to instant SEQ ID NO: 12.

Claims 1-2, 4, 13, 22, 24, 26, 39, 41, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2016004113; IDS 11.11.21) in view of Sosale et al. (2016 Molecular Therapy – Methods & Clinical Development 3: 106080; IDS 12.14.20).  Tan et al. disclose providing optimized FIX sequences, vectors and host cells comprising optimized FIX sequences, polypeptides encoded by optimized FIX sequences, that potentially result in greater therapeutic efficacy when used in gene therapy methods (at least paragraphs 0105, 0309, 0311).  Tan et al. disclose a FIX protein can be produced in vivo in a mammal using a gene therapy approach for treatment of a bleeding disease selected from hemophilia (at least paragraph 0311).  This involves administration of an optimized FIX encoding nucleic acid operably linked to suitable control sequences; in certain embodiments, the sequences are incorporated into a viral vector; suitable viral vectors for gene therapy include among others lentiviral vectors (at least paragraph 0311).  Tan et al. disclose in some embodiments; the transgene expression is under the control of a tissue specific promoter and/or enhancer; the promoter or other expression control sequence selectively enhances expression of the transgene in liver cells (at least paragraph 0225).  Tan et al. disclose FIX sequences cloned into a lentivector expression system (at least examples 5-8).  Tan et al. do not teach the lentiviral vector is packaged in CD47 overexpressing HEK293T cells.
Sosale et al. disclose lentivectors are used gene delivery in vitro, but in vivo uptake of these foreign vectors by macrophages is a limitation (p. 1).  Sosale et al. disclose “marker of self” CD47 on lentiviral vectors decreases macrophage-mediated clearance and increases delivery (p. 1).  It is disclosed that lentiviral vectors are often packaged within human-derived HEK293T cells (p. 2).  Sosale et al. disclose the lentivectors are produced from packaging HEK293T cells that overexpress CD47 (at least p. 2, 10).  It is further disclosed in Sosale et al. that lentis rich in CD47 also have the ability to inhibit uptake by liver macrophages (p. 10).  This is important because there is otherwise little evidence that CD47 can inhibit uptake by liver macrophages and because the liver is a desirable target for expression of transgenes such as coagulation factors (p. 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the references and arrive at the claimed method of treating hemophilia in a subject in need thereof, comprising administering to the subject an effective dose of a lentiviral vector comprising a nucleotide sequence encoding a polypeptide with FIX activity, wherein the lentiviral vector is packaged in CD47 overexpressing HEK293T cells that comprise a higher level of surface CD47 protein expression than a control lentiviral vector produced in unmodified HEK293T cells (ATCC® CRL-11268™) (instant claim 1).  The motivation to do so is given by the prior art, which disclose lentiviral vectors used in gene therapy, having increased levels of CD47, are produced from packaging HEK293T cells that overexpress CD47 (Sosale et al.).  It would have been obvious to package the lentiviral vectors of Tan et al. in the HEK293T cells overexpressing CD47 disclosed in Sosale et al. because it is known that lentiviral vectors are often packaged within HEK293T cells.  One of ordinary skill would have a reasonable expectation of success because methods of making lentiviral vectors for gene therapy were known.
Regarding the limitation that “the effective dose is reduced relative to a control dose of the control lentiviral vector necessary to induce the same FIX activity as the lentiviral vector,” it is disclosed in Sosale et al. that the lentiviral vector comprising CD47 has decreased uptake by macrophages and increased delivery; therefore, it would be obvious that the effective dose of the lentiviral vector comprising CD47 is reduced relative to a control lentiviral vector.
Regarding instant claim 2, Sosale et al. disclose the CD47 is human CD47 and that the lentiviral vector reasonably comprises at least 1.5 fold more CD47 protein on the surface of the lentiviral vector (p. 2).
Regarding instant claim 4, Sosale et al. disclose CD47 on lentiviral vectors decreases macrophage-mediated clearance and increases delivery (p. 1).  Therefore, it would be obvious that the subject exhibits a decreased macrophage transduction of the lentiviral vector relative to the control lentiviral vector.
Regarding instant claim 13, Tan et al. disclose the expression of the optimized FIX sequence under a lentiviral vector system has improved expression at least 3-fold over a control FIX (at least examples 6-7).  Sosale et al. disclose CD47 on lentiviral vectors decreases macrophage-mediated clearance and increases delivery (p. 1).  Therefore, one of ordinary skill would have reasonable expectation that the plasma FIX activity at 24 hours to 48 hours post administration of the lentiviral vector comprising CD47 and encoding FIX, is increased relative to a subject administered the control dose of the control lentiviral vector.   
Regarding instant claim 22, Sosale et al. also disclose that the lentiviral vector is produced in HEK293T cells that overexpress CD47 (at least p. 2, 10).  Therefore, it would be obvious that the HEK293T cells that overexpress CD47 in Sosale et al. express a high concentration of CD47 compared to control (or unmodified) HEK293T cells (ATCC® CRL-11268™).
Regarding instant claims 24, 26, it is disclosed in the instant specification that instant SEQ ID NO: 1 encodes a human FIX variant having a R338L (“Padua”) substitution (paragraph 0303).  Tan et al. disclose the lentiviral vector encodes a FIX with R338L (at least example 5 table 5) and an optimized human FIX sequence encoding human R338L (at least p. 97 see SEQ ID NO: 1, p. 98 see SEQ ID NO: 3).  Therefore, Tan et al. can be deemed to disclose a nucleotide sequence having at least about 70% or more sequence identity to instant SEQ ID NO: 1.
Regarding instant claim 39, Tan et al. disclose intravenous administration into HemB mouse models (at least example 8).
Regarding instant claim 41, Tan et al. disclose a FIX protein can be produced in vivo in a mammal, i.e. a patient, using a gene therapy approach for treatment of a bleeding disease selected from hemophilia (at least paragraph 0311) and intravenous administration into HemB mouse models (at least example 8).  Therefore, it would be obvious that the subjects in need thereof can be selected from subjects of various ages, including adult, adolescent or pediatric subjects.
Regarding instant claim 44, it is disclosed that instant SEQ ID NO: 12 is the human FIX variant having a R338L substitution (see instant specification).  Tan et al. disclose the lentiviral vector encodes a FIX with R338L (at least example 5 table 5) and an optimized human FIX sequence encoding human R338L (at least p. 97 see SEQ ID NO: 1, p. 98 see SEQ ID NO: 3).  Therefore, Tan et al. can be deemed to disclose a FIX polypeptide having at least 90% sequence identity to instant SEQ ID NO: 12.

Claims 1-2, 4, 13, 22, 24, 26, 33, 39, 41, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (WO 2016004113; IDS 11.11.21) in view of Sosale et al. (2016 Molecular Therapy – Methods & Clinical Development 3: 106080; IDS 12.14.20) and Cantore II (2015 Sci Transl Med 7: 277ra28; IDS 12.14.20).  The teachings of Tan et al. and Sosale et al. over at least instant claims 1-2, 4, 13, 22, 24, 26, 39, 41, 44 are noted above.
Tan et al. disclose administering effective doses of the lentivector encoding FIX (at least examples 6-8).
Sosale et al. disclose lentivector number can be measured as transducing units (p. 10).
Cantore II discloses gene therapy doses in dogs with hemophilia treated with lentiviral vector in TU (transducing units), where the lentiviral vector encodes FIX (at least p. 3).  Cantore II discloses doses in TU/kg including 5.7 x 108, 2.3 x 109, and 1.1 x 109 in dogs with hemophilia having different ages (p. 3).
Regarding instant claim 33, it would have been obvious to one of ordinary skill in the art to arrive at the recited doses in instant claim 33 by routine optimization.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05.  In this instance, the prior art reasonably disclose effective doses of lentiviral vector encoding FIX for liver-directed lentiviral gene therapy in a mammalian model where the effective doses are similar to the recited doses.

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath N. Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Primary Examiner, Art Unit 1656